NOT FOR PUBLICATION WITHOUT THE
               APPROVAL OF THE APPELLATE DIVISION

                                     SUPERIOR COURT OF NEW JERSEY
                                     APPELLATE DIVISION
                                     DOCKET NO. A-1199-10T2
                                                 A-2942-10T2

STATE OF NEW JERSEY,

         Plaintiff-Respondent,

v.                                             APPROVED FOR PUBLICATION

ANGELIQUE STUBBS a/k/a ANGELIQUE                  November 7, 2013
HERNANDEZ,
                                                 APPELLATE DIVISION
          Defendants-Appellants.
__________________________________

STATE OF NEW JERSEY,

         Plaintiff-Respondent,

v.

JULES L. STUBBS a/k/a PEPE,

          Defendants-Appellants.
__________________________________

         Telephonically argued February 7, 2013 (A-
         1199-10) and Argued February 5, 2013 (A-
         2942-10) - Decided August 15, 2013

         Before Judges Lihotz, Ostrer and Kennedy.

         On appeal from the Superior Court of New
         Jersey, Law Division, Cumberland County,
         Indictment No. 07-07-0618.

         Frank M. Gennaro, Designated Counsel, argued
         the cause for appellant Angelique Stubbs (A-
         1199-10)   (Joseph    E.   Krakora,   Public
         Defender, attorney; Mr. Gennaro, on the
         briefs).
          G. Harrison Walters, Assistant Prosecutor,
          argued the cause for respondent State of New
          Jersey   (A-1199-10)  (Jennifer   Webb-McRae,
          Cumberland County Prosecutor, attorney; Mr.
          Walters, of counsel and on the brief).

          Laura B. Lasota, Assistant Deputy Public
          Defender, argued the cause for appellant
          Jules L. Stubbs (A-2942-10) (Joseph E.
          Krakora, Public Defender, attorney; Ms.
          Lasota, of counsel and on the brief).

          Teresa A. Blair, Deputy Attorney General,
          argued the cause for respondent State of New
          Jersey   (A-2942-10)  (Jeffrey   S.  Chiesa,
          Attorney General, attorney; Ms. Blair, of
          counsel and on the brief).

          Appellant Jules Stubbs         filed     a   pro    se
          supplemental brief.

          The opinion of the court was delivered by

OSTRER, J.A.D.

     Defendants, Angelique and Jules Stubbs,1 husband and wife,

separately appeal from their convictions, after a jury trial, of

fourth-degree    possession   of   marijuana,    N.J.S.A.    2C:35-10a(3);

second-degree possession of marijuana with intent to distribute,

N.J.S.A. 2C:35-5a(1) and -5b(10)(b); and third-degree possession

of marijuana with intent to distribute it within 1000 feet of a

school,   N.J.S.A.   2C:35-7.      Angelique    received     an    aggregate

sentence of seven years, with no period of parole ineligibility.




1
  We refer to defendants by their first names, or as "defendants"
collectively. We mean no disrespect by this informality.



                                     2                              A-1199-10T2
Jules received an aggregate term of ten years, with a five-year

period of parole ineligibility.

     We consolidate their back-to-back appeals for the purposes

of this opinion. Each defendant separately raises numerous issues

in challenging their convictions, but they both challenge the

court's denial of a motion to suppress the fruits of a search of

their home; and the court's denial of a motion for a mistrial

based on extraneous contacts with jurors.          Jules also challenges

his sentence as excessive.

     We affirm as to Jules.        We remand for a hearing as to the

admissibility of a currency seizure form that Angelique signed.

The State argued Angelique's signature represented a claim she

owned a substantial amount of cash that officers seized, which

the State argued was connected to drugs.          If the State does not

prove that the document was properly admitted as an adoptive

admission,   as   we   discuss   below,   then   the   document   shall    be

suppressed, the conviction reversed, and a new trial ordered.

In all other respects, Angelique's conviction is affirmed.

                                    I.

     We summarize the trial evidence, and discuss the facts in

greater detail in our discussion of the legal issues.

     On January 8, 2007, three individuals, one of them armed,

invaded defendants' home sometime after 8:00 p.m.            Present were




                                    3                              A-1199-10T2
Angelique and her three children — daughters who were six and

seven,      and    a   son   who    was   eleven.       Angelique      had   recently

returned home from work as a registered nurse at a hospital.

Jules had left the home after Angelique arrived.

      Angelique was first confronted by one of the invaders as

she   lay    on    her    bed,     watching     television     with    her   youngest

daughter.         The man asked for Daniel.            Angelique responded that

no one named Daniel lived at the home.                        The man closed the

bedroom door.           Angelique dialed 911 on her cordless phone, but

the call was cut off because the battery died.

      The same man, later identified as Joseph Houchens, returned

to the room with a shotgun, grabbed Angelique firmly by the arm,

and told her to come with him.                  Angelique told her daughter to

wait in the room.            Her son was in the bathroom, and her middle

child was still in the kitchen, crying.

      The man with the gun demanded to know where the drugs and

money were located.             Angelique told them she did not know about

any money or drugs.               Houchens grabbed Angelique by her face.

She said that he told her that she better think of her kids, and

stop lying.            He repeatedly told her that she was making him

angry.        Angelique         continued     to    profess    ignorance,    as    the

intruders forced her into the basement to continue the search.

The   intruders          also     entered     the    garage,     and    searched      a




                                            4                                A-1199-10T2
refrigerator.      The three intruders were tossing personal items,

lifting seat cushions, and searching furniture and containers.

Eventually, Angelique was permitted to direct all three children

to remain in the bathroom.

      Meanwhile,        the   Millville    Police     Department    was   able     to

trace the dropped 911 call, and initially sent officer Jennifer

Gentile, who was familiar with the Stubbses.                  Houchens answered

the door, then immediately locked it.                   Gentile also detected

movement in the garage.            She suspected foul play.           She called

for   backup,     and    Officer   James      Grone   and   Sgt.   Ronald     Harvey

arrived.     It was shortly before 9:00 p.m.                 Gentile knocked at

the door again.          Houchens had ordered Angelique to persuade the

police to leave.         Angelique was crying and upset.

      The   man    who    initially   answered        the   door   returned     with

Angelique.      He had his arm around her.             She appeared frightened

and shaken to Gentile.             Angelique broke free of the man and

rushed to the police, telling them that there were other men in

the house, they had guns, and the children were inside.                     The man

at the door tried to flee, but was quickly restrained.

      The three officers then entered with their guns drawn to

find and protect the children, and to arrest the intruders.

Officer Grone announced the police officers' presence.                         Three




                                          5                                 A-1199-10T2
small children exited from a bathroom and were directed to leave

the house.

    The officers then proceeded to search the house for the

intruders.   In the course of searching a child's room closet for

an intruder, Grone uncovered a large bag of marijuana.                          During

the search of the master bedroom, one suspect was found hiding

in another closet.          Another suspect, Thomas Wright, was found

hiding beside a bed.        In a search incident to arrest, the police

seized $4831 from his person.           Police also entered the garage,

where they found a shotgun in plain view.

    After    the   house     was   secured         and   cleared   of    intruders,

police asked Angelique for consent to conduct a further search.

She refused, and police obtained a search warrant.                      Pursuant to

that search warrant, police removed the large bag of marijuana.

It consisted of 5.7 pounds of marijuana packaged in six gallon-

size plastic bags.          Also seized were several items from the

master   bedroom     closet:    small       sandwich      bags;    scented       dryer

sheets; empty gallon-size plastic bags; and a scale.                     The police

also seized $218 in a bedroom bureau drawer.

    After    Jules    was    summoned       home    by   his   wife,    the    police

Mirandized2 him and asked him about the seized drugs and money.


2
  See Miranda v. Arizona, 384 U.S. 436, 86 S. Ct. 1602, 16 L. Ed.
2d 694 (1966).



                                        6                                     A-1199-10T2
According to Harvey, while he questioned Jules in the master

bedroom, Jules nodded his head toward the children's bedroom and

said,      "'That   stuff's    mine[,]"         and    "I'll     take      it."      Jules

extended his arms out, as if to invite the officer to handcuff

him.    On the other hand, Jules declined to specify what he meant

by   the    "stuff."     Jules       also   denied      any     knowledge      about    the

seized currency.        After Harvey ceased questioning Jules, Jules

volunteered that he did not want his wife in trouble and "he was

taking the blame for anything."

       Angelique was taken to the police station for questioning.

In a recorded statement to Gentile, Angelique recounted the home

invasion.      She stated that Houchens had removed a "handful" of

money from the bedroom closet, and then asked where the rest of

the money was.         Angelique stated she had no knowledge of the

amount.        After    obtaining       additional        details        of    the     home

invasion, Gentile administered Miranda warnings and questioned

Angelique about the marijuana and the large amount of cash found

in   the    home.      She    said    she   was       unaware    of     any    controlled

dangerous substance or large amounts of cash in the home.3

       At some point, Det. Joseph Hoydis, the evidence officer,

asked Angelique to sign a form entitled "United States Currency


3
   As we discuss below, a redacted                       version      of      Angelique's
statement was introduced into evidence.



                                            7                                     A-1199-10T2
Seizure    Report"      (CSR),    which     itemized      the     $4831     seized      from

Wright.      The form identified Angelique as "claimant."                             Jules

signed a similar form regarding the $218.

    The State's witnesses were the three officers who first

responded to the home invasion — Gentile, Harvey and Grone; Det.

Sgt. Carl Heger, who searched the basement; Hoydis, the evidence

officer;    and    an    expert      in    drug    distribution,          Det.    Dominic

Patitucci.        Gentile, Harvey, Heger, and Hoydis all testified

that they detected a strong odor of raw marijuana in the home.

Angelique    testified        that   she    detected       an    odor     as    well,    but

insisted none was present prior to the invasion.                                The State

suggested    that       the   marijuana      may    have        been    stored    in     the

refrigerator in the garage.

    In its case against defendants, the State relied on Jules's

admissions; the presence in his home of almost six pounds of

marijuana packaged in six one-gallon bags, and a small bag of

marijuana; the presence of a scale to weigh marijuana, plastic

bags to package it, and scented dryer sheets to mask the scent

of it; and the large amount of cash found in the home, in

denominations       that      Patitucci         stated    were         common    in     drug

transactions.       Jules did not testify.               Through cross-examination

and argument, he attempted to suggest that his admissions were

directed to the small amount of marijuana in the home.                            He also




                                            8                                     A-1199-10T2
tried to suggest that the home invaders brought the cash and

marijuana with them.

      In   its    case   against     Angelique,         the    State    attempted       to

discredit her claims of ignorance of the drugs in the home.                            The

State highlighted the implausibility of keeping kitchen items

like the plastic bags, and laundry items like the dryer sheets,

in the master bedroom closet, as opposed to the kitchen and the

basement laundry room.          The State also relied substantially on

the   CSR,   referring     to   it    in       both    its    opening      and   closing

statement.       The State argued Angelique acknowledged ownership of

the $4831 by signing the form.                   The State also demonstrated

inconsistencies between Angelique's statement to police and her

trial testimony.

      Angelique testified in her own defense and also called two

character witnesses.       Angelique recounted the events of the home

invasion.        Although she did not deny she signed the CSR, she

stated she had no recollection of it, nor any explanation of its

significance,      explaining      that    she        was    upset   and    signed      it

because she believed her signature was required.                           In closing,

she argued, had she known of the presence of the drugs and large

amounts of money, she would have disclosed that to the intruders

rather than risk her and her children's safety.                      She also argued

that she did not understand the CSR form to constitute a claim




                                           9                                     A-1199-10T2
of   ownership     of    the     $4831.           Angelique          also      emphasized        her

repeated    denials       of    knowledge             of    the     money      in    her    formal

statement.

      Before summations, the court denied a motion for acquittal,

which defendants made at the close of the State's case, but

asked that the court reserve decision until the close of all

evidence.

      [At the direction of the court, the published version of

this opinion omits the discussion of the extraneous contacts

with jurors and the subsequent motion for a mistrial.                                       See R.

1:36-3.]

      The jury deliberated less than half a day                                     and returned

guilty    verdicts      on     all    counts.              Before    her       sentencing,       and

twenty-three      days    after       the    verdict,          Angelique         sought      a   new

trial based on the court's failure to individually question each

juror    about   the     extraneous         contacts.               The    court     denied      the

motion.       Angelique's            sentence         was    based        on    a    finding       of

aggravating      factor      three,        the    risk       that    defendant        would      re-

offend;     factor       six,        her    prior          criminal        record      and       the

seriousness of the offenses of which she was convicted; and

factor nine, the need for deterrence, because it "applies in

every case of this type and is given moderate weight."                                           See

N.J.S.A. 2C:44-1a(3), (6), (9).                       The court found no mitigating




                                                 10                                        A-1199-10T2
factors.    See N.J.S.A. 2C:44-1b.    Angelique was sentenced to

seven years on the possession of a CDS with intent to distribute

charge (count two); and four years concurrent for possession of

a CDS with intent to distribute within a school zone (count

three).    The court declined to impose a parole ineligibility

period.    The possession of a CDS charge (count one) was merged

with count two.

    In his statement before sentencing, Jules apologized to the

court and his wife, and stated "[s]he had nothing at all to do

with" it; "she had no knowledge of anything that was going on."

He blamed lawyers for his failure to "take what I should have

tooken [sic]," and suggested Angelique's lawyers persuaded her

not to testify against him.

    [At the direction of the court, the published version of

this opinion omits the discussion of Jules's sentence.       See R.

1:36-3.]

                                II.

    Both defendants challenge the search of the closet that led

to the seizure of the large amount of marijuana.           Angelique

argues in Point I:

           THE    TRIAL    COURT    WRONGFULLY    DENIED
           DEFENDANT'S MOTION TO SUPPRESS EVIDENCE.

Jules argues in his Point II:




                                11                          A-1199-10T2
         THE TRIAL COURT ERRED IN DENYING DEFENDANT'S
         MOTION TO SUPPRESS EVIDENCE BECAUSE THE BAG
         OF MARIJUANA FOUND IN THE SMALLER BEDROOM
         WAS NOT DISCOVERED IN PLAIN VIEW.

    Both defendants also argue the court erred in its response

to the report of the uniformed officer's comment to a jury.

Angelique argues in her Point V:

         THE   TRIAL   COURT'S FAILURE   TO  PROPERLY
         INVESTIGATE THE EXPOSURE OF THE DELIBERATING
         JURORS TO EXTRANEOUS COMMENTS WHICH HAD THE
         CAPACITY TO TAINT THE JURY DENIED DEFENDANT
         A FAIR TRIAL.

Jules argues in his Point III:

         THE   TRIAL   COURT   FAILED   TO   PROPERLY
         INVESTIGATE PREJUDICIAL COMMENTS MADE BY A
         CORRECTIONS OFFICER TO JURORS AND FAILED TO
         GRANT DEFENDANT'S REQUEST FOR A MISTRIAL,
         THEREBY DENYING DEFENDANT OF HIS RIGHT TO A
         FAIR TRIAL AND BY AN IMPARTIAL JURY. (U.S.
         CONST. AMENDS. VI, XIV; N.J. CONST. ART. I,
         PARS. 1 AND 10).

    Angelique presents the following additional points:

         POINT II – THE TRIAL COURT'S REDACTION OF
         DEFENDANT'S STATEMENT TO THE POLICE, WHICH
         SUPPRESSED      DEFENDANT'S      EXCULPATORY
         STATEMENTS IN ORDER TO PERMIT A JOINT TRIAL,
         DENIED DEFENDANT A FAIR TRIAL.

         POINT III – THE STATE'S USE OF DEFENDANT'S
         SIGNATURE ON A UNIFORM CURRENCY SEIZURE
         REPORT FORM AS SUBSTANTIVE EVIDENCE OF
         DEFENDANT'S OWNERSHIP OF SEIZED MONIES WAS
         PLAIN ERROR.

         POINT IV – THE REPEATED REFERENCES TO THE
         APPROVAL   OF   A   SEARCH WARRANT  DENIED
         DEFENDANT A FAIR TRIAL.




                                 12                       A-1199-10T2
         POINT VI – THE TRIAL COURT UTILIZED AN
         IMPROPER STANDARD IN CONSIDERING DEFENDANT'S
         MOTION FOR JUDGMENT OF ACQUITTAL.

         POINT   VII   –  THE   PROSECUTOR'S  IMPROPER
         COMMENTS DURING HIS SUMMATION CONSTITUTED
         PROSECUTORIAL    MISCONDUCT    WHICH   DENIED
         DEFENDANT A FAIR TRIAL.

         POINT VIII – THE PROSECUTOR         IMPROPERLY
         BOLSTERED HIS EXPERT'S TESTIMONY.

    Jules presents the following additional points in support

of his appeal:

         POINT I – BECAUSE THE TRIAL COURT ERRED IN
         DENYING THE DEFENDANT'S MOTION TO SEVER
         WITHOUT CONSIDERING WHETHER THE MARITAL
         PRIVILEGE REQUIRED SEVERANCE, DEFENDANT WAS
         DEPRIVED OF HIS CONSTITUTIONAL RIGHTS TO DUE
         PROCESS AND A FAIR TRIAL WHEN HIS WIFE
         TESTIFIED   ON  HER   OWN   BEHALF,  THEREBY
         MAINTAINING HER INNOCENCE AND INCRIMINATING
         HIM IN THE OFFENSES.    (U.S. CONST. AMENDS.
         VI, XIV; N.J. CONST. ART. I, PARS. 1 AND
         10). (Partially Raised Below).

         POINT IV – THE ADMISSION OF THE DEFENDANT'S
         ORAL    STATEMENTS   WITHOUT    A    LIMITING
         INSTRUCTION FOCUSING THE JURY'S ATTENTION AS
         TO THE AMBIGUOUS NATURE OF THOSE STATEMENTS,
         VIOLATED N.J.R.E. 403, WHICH SPECIFICALLY
         PROVIDES   FOR   THE  EXCLUSION   OF   HIGHLY
         PREJUDICIAL EVIDENCE. (Not Raised Below).

         POINT V – THE CUMULATIVE IMPACT OF THE
         ERRORS DENIED DEFENDANT A FAIR TRIAL. (Not
         Raised Below).

         PONT VI – THE       SENTENCE    IS  MANIFESTLY
         EXCESSIVE, UNDULY   PUNITIVE,   AND SHOULD BE
         REDUCED.




                              13                          A-1199-10T2
Jules raised two additional points in a supplemental pro se

brief:

            POINT I – THE TRIAL COURT ERRED IN NOT
            SUPPRESSING DEFENDANT ORAL STATEMENT AT THE
            MIRANDA HEARING WHERE THE EVIDENCE SHOWED
            DEFENDANT WAIVER OF MIRAND RIGHT WAS NOT
            KNOWING AND INTELLIGENT WHERE THE ARRESTING
            OFFICER'S NEVER INFORMED DEFENDANT PRIOR TO
            GIVING THE MIRANDA WARNING OF HIS TRUE
            STATUS AS TO WHY HE WAS BEING DETAINED AND
            ARRESTED UPON ENTERING HIS WIFE HOUSE ON THE
            DATE THE HOME INVASION HAD OCCURRED THEREBY
            VIOLATING DEFENDANT CONSTITUTIONAL RIGHTS
            AGAINST SELF-INCRIMINATION AND A FAIR TRIAL
            U.S. CONST. AMEND. 5, 6 AND N.J. CONST. ART.
            I. PAR. 10. (Partially Raised Below).

            PONT II – THE STATE FAILURE TO CORRECT SGT.
            HARVEY PERJURED TESTIMONY AT DEFENDANT TRIAL
            JURY VIOLATED DEFENDANT CONSTITUTIONAL RIGHT
            TO A FAIR TRIAL AND DUE PROCESS OF LAW.
            U.S. CONST. AMEND. 6, 14 AND N.J. CONST.
            ART. I. PAR. 10. (Not Raised Below).

                                   III.

       [At the direction of the court, the published version of

this     opinion   omits   Part   III-A,    addressing   the     motion    to

suppress, and Part III-B, addressing the motion for a mistrial

based on extraneous contacts with jurors.        See R. 1:36-3.]

                                    C.

       We   next   consider   Angelique's    argument    that    the   court

committed plain error when it admitted the CSR.            We agree that

the court was obliged to conduct a hearing pursuant to N.J.R.E.

104(c) to determine the report's admissibility.                 We view the




                                    14                              A-1199-10T2
failure to do so as plain error, given the State's reliance on

the CSR in persuading the jury of Angelique's guilt.

    We review additional facts relevant to the CSR.                           As we

noted, Angelique did not recall signing the CSR, nor did she

recall    any    explanation   of    its    meaning.      The   form    does      not

indicate precisely when it was signed, although it is dated

January    9,    2007.    It   was    apparently       signed   at    the    police

station.        Hoydis testified "it might have been past midnight"

when he obtained her signature, but the date indicates it must

have been past midnight.            Angelique testified she signed it in

the early morning.       Consequently, she signed the form after her

Mirandized statement to Gentile, which concluded at 11:55 p.m.

on January 8, 2007.

    Angelique said she did not recall meeting with Hoydis at

the police station because she was still traumatized by the

events that evening.      She testified, "I don't recall signing the

forms that I did sign.         They . . . provided me with forms and I

signed them.       I thought it was part of the process that I was

required to sign them."

    Hoydis testified that he obtained Angelique's signature,

which was witnessed by fellow officer Carl Heger.                    Hoydis could

not recall specifically what he told Angelique about the form,

but he stated he invariably informed persons, whom he asked to




                                       15                                   A-1199-10T2
sign a CSR, that his or her signature would constitute a claim

of ownership of the seized funds.

             [E]very time I fill one of them forms out,
             when I have the subject who the money is
             being seized from, I ask them, I say can you
             sign this?     This is stating that you're
             claiming   the   money  so  that   if  court
             proceedings come or don't, you can get your
             money back.

Although Heger testified briefly at trial about his involvement

in     the   house       search,   he      was      not   questioned         about     the

circumstances of Angelique's execution of the CSR.

       Hoydis acknowledged that the form did not explicitly state

in plain English that it was an acknowledgment of ownership.                             He

also    conceded     that    the   money      itemized    on    the    CSR      Angelique

signed was not seized from her.                   Hoydis testified he was told

the money was Angelique's, and he believed Harvey directed him

to obtain Angelique's signature on the form.

       The   CSR    in   this   case    is    the    equivalent       of   an   adoptive

admission.         Consequently, it was incumbent upon the court to

analyze it pursuant to N.J.R.E. 803(b)(2).                      As the CSR was a

statement of a criminal defendant, N.J.R.E. 803(b) required the

court to determine the document's admissibility in a preliminary

hearing pursuant to N.J.R.E. 104(c).

       As Hoydis admitted, the document itself does not expressly

state    that   Angelique       asserted      ownership    of    the       $4831.      The




                                             16                                  A-1199-10T2
inclusion of the word "claimant," unaccompanied by any other

explanation within the document, is vague in its meaning.                       The

word is not highlighted, and its significance could easily be

overlooked, or misconstrued.           The State does not rely solely on

the wording of the document itself, and instead emphasizes the

context in which it was signed.               It also argues that Angelique's

execution of the form constituted a claim of ownership because

Hoydis first informed her that her execution of the form would

constitute a claim of ownership, and she allegedly assented by

thereafter signing the form.           Properly viewed, the State sought

to use the form as Hoydis explained it as an adoptive admission,

that is, "a statement whose content the party has adopted by

word or conduct[.]"         N.J.R.E. 803(b)(2).

      In order to introduce into evidence Angelique's adoption of

Hoydis's characterization of the form, the State was required to

satisfy two criteria.          "First, the party to be charged must be

aware of and understand the content of the statement allegedly

adopted."     McDevitt v. Bill Good Builders, Inc., 175 N.J. 519,

529 (2003) (citation omitted).            "Second, it must be clear that

the   party     to     be    charged      with     the     adoptive   admission

'unambiguously assented' to the statement."                Id. at 530 (quoting

State v. Briggs, 279 N.J. Super. 555, 563 (App. Div.), certif.

denied,   141   N.J.    99    (1995)).         Moreover,   the   State,   as    the




                                         17                               A-1199-10T2
proponent of the adoptive admission, was assigned the burden of

persuasion         that       the       out-of-court          statement         satisfied    the

elements of an exception to the general rule of inadmissibility.

See   State       v.    James,          346    N.J.    Super.      441,    457    (App.     Div.)

(stating proponent of hearsay must establish prerequisites of

admissibility           by    a     preponderance            of   the    evidence),    certif.

denied,    174         N.J.    193       (2002);       see    also      Weinstein's    Federal

Evidence      §     801.31[2]           (2d    ed.     1997)      (stating       proponent    of

adoptive admissions has the burden of proving by a preponderance

of the evidence "that the party's conduct manifested an intent

to adopt the statement").

      Had the CSR clearly stated that the signer acknowledged

ownership of the itemized currency, and if there were proof that

Angelique read the document before signing it, then Angelique's

signature would be strong evidence of her adoption.                                "Ordinarily

a signed statement, even if written by another in another's

words, would be adopted as the party's own if he signed it,

because signing is a manifestation of adopting the statement."

United States v. Orellana-Blanco, 294 F.3d 1143, 1148 (9th Cir.

2002).        However,            the    CSR     contained        no     such    statement    of

ownership;         Hoydis         allegedly        imputed        that     meaning     to    the

document.         Also, even if Hoydis is believed, Angelique testified




                                                  18                                   A-1199-10T2
she felt required to sign the document and does not recall the

meaning assigned to it.

       In Orellana-Blanco, supra, the court held the trial court

erred in admitting a signed document as an adoptive admission.

Unlike here, there was no question about whether the document's

full   meaning   was   self-contained.       However,      the   document   was

inadmissible as an adoptive admission because the government had

failed to establish that the defendant, whose English skills

were limited, actually read and understood what he signed.                  Id.

at 1148.

       The same principle applies here.            There is a significant

issue whether Hoydis provided the explanation, since he has no

specific recollection of it, and Heger did not testify about it.

There is also question whether Angelique listened to Hoydis's

explanation (assuming it was given), and understood him, since

she was traumatized and distracted.                The State presented no

evidence   to    pinpoint    when    or   where     Angelique     signed    the

document, except it is clear it was after midnight after a long

and tumultuous night, and Angelique was apparently in custody in

the police station.      There is no evidence regarding her demeanor

when she signed it; nor whether she appeared to study and read

it, or swiftly signed it without pause.               It is also doubtful

that   Angelique   would    have    signed   the    form   to    indicate   her




                                     19                               A-1199-10T2
adoption, and ownership of such a large amount of currency about

which, she had just told Gentile she was unaware.

       We view the failure to conduct a hearing under N.J.R.E. 104

to be plain error.           First, we cannot conclude the failure to

conduct a hearing was of no moment.                      The trial record does not

clearly    establish       that   the    State      met    its    burden    to   support

admissibility.       The State did not present sufficient proofs that

Angelique      was   "aware       of    and    underst[oo]d"          the   form,      and

"'unambiguously assented'" to it.                   McDevitt, supra, 175 N.J. at

530.

       Second, introduction into evidence of the CSR, as Hoydis

explained      it,   was    "clearly      capable         of   producing    an    unjust

result."       R. 2:10-2.     "The possibility of an unjust result must

be 'sufficient to raise a reasonable doubt as to whether the

error led the jury to a result it otherwise might not have

reached.'"      State v. Williams, 168 N.J. 323, 336 (2001) (quoting

State v. Macon, 57 N.J. 325, 336 (1971)); see also State v.

Kemp, 195 N.J. 136, 149 (2008) ("[W]e focus on 'whether in all

the circumstances there was a reasonable doubt as to whether the

error     denied     a    fair    trial       and    a     fair   decision       on    the

merits[.]'") (quoting Macon, supra, 57 N.J. at 338)).

       The proofs against Angelique were substantially weaker than

they    were    against    Jules.       But    for       the   CSR,   she   denied     any




                                          20                                     A-1199-10T2
connection to drugs and drug proceeds.                  Strong circumstantial

evidence supported her theory of the case.                  She tried to call

911.    Had she been aware of the location of drugs and the large

amount of money, she likely would have disclosed it to the home

invaders who threatened her and her children.                 According to her

version of the home invasion — and there was no other version —

she    repeatedly    professed     her    ignorance.        According     to    her

statement to Gentile, she did direct the robbers to the "handful

of    cash"   in   the   closet,   but   the    robbers    demanded   the    rest.

Angelique claims she said she did not know where it was.

       We recognize the weakness in Angelique's explanation about

the drug paraphernalia in the master bedroom closet.                        If the

bags and dryer sheets were used as designed — for food storage

and laundry — they presumably would have been kept elsewhere.

Angelique's trial recitation of the events of the home invasion

also differed in various respects from her version given to

police almost two years earlier.               In her direct testimony, she

omitted mention of the robbers' demand for drugs, and insisted

she did not enter the garage with the robbers.                 Yet, a jury may

have    concluded    that   Angelique     knew    her     husband   was   dealing

drugs, but personally took no part in his activities and was

ignorant of the details.




                                         21                               A-1199-10T2
     The CSR was a critical element of the State's case that

Angelique was an active participant.              Once she allegedly claimed

as   her   own   the    $4831,    which       Patittucci     opined   were       drug

proceeds, she became a partner in the drug business.                      The State

argued in opening:

            Angelique, who you're going to see in this
            case, who denied on several occasions really
            knowing anything about the drugs or the
            money, signed a receipt for those monies.
            Even though — you're going to see her
            statement.

            Even though in her statement she tells
            police, I really don't know anything about
            the money. I don't know how much money was
            there or anything like that. But she signed
            a very particular, itemized statement as the
            claimant for that money.

     In    summation,    the     State    again    relied     on   the     CSR   and

recalled Hoydis's interpretation of the agreement, to rebut the

defense's argument that Angelique, who was a registered nurse,

was an innocent spouse.

                 Does that       mean     she   can't   be    a    drug
            dealer? . . .

                 She's smart enough to know better but
            she engaged in this and why? That brings us
            to our next point; the third admission, if
            you will.      Two from Jules; one from
            Angelique.

                 . . . .

                 Both   Detective  Hoydis   and   Harvey
            explained what this form was for.    As you
            can imagine, when you seize money, cash, it



                                         22                                A-1199-10T2
            gets to be a little sticky so you have to
            make sure the i's are dotted and t's are
            crossed.

                 The suggestion is that it was not
            explained to her when everything else was?
            No.   Ask yourselves this and I'm sure you
            have.

                    . . . .

                 It's   called          greed,    ladies   and
            gentlemen.   The lure        o[f] money.   I don't
            know anything but if        you're putting this in
            my face, I'm going to       sign it. $5,000 worth
            of cash. It's greed.

                 That   money   was   broken   down   and
            Detective Patitucci went through all that[.]

The State returned to the form later in summation, arguing that

the money she admitted in her statement was removed from the

closet, was the money itemized in her CSR, and not the $218 in

the   CSR   Jules    signed.       In   sum,   absent    the    CSR,     there    is

reasonable doubt whether the jury would have reached the same

result.

      However,      it   would     be   premature       for    us   to    reverse

Angelique's conviction.          Rather, we remand to the trial court to

conduct a Rule 104(c) hearing in accord with our decision.                       If

the trial court determines that the State has not met its burden

to establish the CSR was admissible as an adoptive admission,

then a new trial shall be ordered.              On the other hand, if the

court is persuaded that Angelique adopted Hoydis's explanation




                                        23                                A-1199-10T2
of the form, then the evidence was properly presented to the

jury, and reversal would not be warranted.             See State v. Kelly,

61 N.J. 283, 294-95 (1972) (where there was insufficient proof

that defendant's confession was voluntary, the Court remanded

for a hearing regarding voluntariness, and required reversal and

a new trial only if the trial court determined the confession

was not voluntary); State v. Herrera, 385 N.J. Super. 486, 500

(App.     Div.   2006)   (remanding   for    a     hearing,    but      requiring

reversal and a new trial only if the trial court determined that

defendant was denied his right to appear in appropriate civilian

clothing).

                                      D.

    We      have    carefully   reviewed         Angelique's     and      Jules's

remaining points in light of the applicable law and facts, and

conclude they lack sufficient merit to warrant discussion in a

written opinion.     R. 2:11-3(e)(2).

    [At the direction of the court, the published version of

this opinion omits the court's discussion of the trial court's

denial of Jules's severance motion, and Jules's sentence.                      See

R. 1:36-3.]

    Affirmed as to Jules, Docket No. A-2942-10.                  Remanded for

further     proceedings    consistent       with    this      opinion     as    to

Angelique, Docket No. A-1199-10.




                                      24                                 A-1199-10T2